United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2639
                                  ___________

In re: Stanley Reid Henricksen,              *
                                             *
               Debtor,                       *
                                             *
---------------------------------------      *
                                             *
Hartford Life and Accident Insurance * Appeal from the United States
Company,                                     * Bankruptcy Appellate Panel.
                                             *
               Appellee,                     * [UNPUBLISHED]
                                             *
        v.                                   *
                                             *
Stanley Reid Henricksen,                     *
                                             *
               Appellant,                    *
                                             *
Nauni Jo Manty,                              *
                                             *
               Appellee.                     *
                                        ___________

                            Submitted: June 16, 2006
                               Filed: June 21, 2006
                                ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Debtor Stanley Henricksen (Henricksen) appeals the Bankruptcy Appellate
Panel’s (BAP’s) denial of his Federal Rule of Civil Procedure 60(b) motion. We hold
the BAP did not abuse its discretion in denying Henricksen’s Rule 60(b) motion. See
In re Kirwan, 164 F.3d 1175, 1177 (8th Cir. 1999) (standard review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-